The following is an examiner’s statement of reasons for allowance: The Examiner relies on the remarks provided by applicants in their response for these reasons for allowance and adds the following for emphasis.  
	The Examiner agrees that Hasegawa et al. and Schulz combined is not sufficient to render obvious the instant claims.  Hasegawa et al. motivate one to NOT include an adhesion promoter.  The results in Table VII of Schulz suggests that the adhesion promoters therein will in fact lower the Shore A value. Note paragraphs 13 and 14 which indicate that the product in Hasegawa et al. requires a high Shore A value.  Thus the totality of these references lead away from the claimed composition.
	In addition to this, the teachings in Schulz would lead one away from adding the specific adhesion promoters therein to any silicone composition in which a high Shore A hardness value was desired.	
	For the rejection based on Miyamoto et al. in addition to that noted by applicants, the Examiner notes that the specific working example relied upon does not have the components A2 and A2 in a ratio as claimed.  
	An updated review of the prior art did not unearth any new, relevant references.  It is the totality of the various limitations in the claims that lend novelty and unobvious-ness to the claims.  These limitations include, but are not limited to, the combination of A1 and A2 in the specific amount, the presence of the specific A3 component in a very limited, narrow range, the specific SiH to alkenyl ratio, the presence of the specific component D1, the specific Shore A range and the lack or filler or the transmission requirement that aid in lending novelty and unobviousness to the claims.  The Examiner notes that, upon reviewing many references, it follows that there must be a reason to believe that a composition will meet the claimed Shore A hardness requirement; she cannot simply assert that it would have inherent.  Many of the reference cited and reviewed indicate a wide range of Shore A values for compositions all within one generic silicone rubber teaching.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
7/25/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765